Citation Nr: 1607356	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Appellant served a period of active duty for training (ACDUTRA) from October 1966 to April 1967, with additional service in the United States Marine Corps Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant maintains that he developed a psychiatric condition as a result of handling dead bodies when his U.S. Marine Corps Reserve unit was activated in June 1972 in the aftermath of Hurricane Agnes.  In support of his claim, the Appellant has submitted statements from fellow servicemen attesting that the Appellant's Marine Corps Reserve unit was activated in June 1972 for a two-week period to assist with flood relief.  Also in the record are pages from a book on the history of the Marine Corps which indicates that Marine Corps Reserve units from the Wyoming Valley of western Pennsylvania were called in to assist flood victims of Hurricane Agnes.

As the Veteran has alleged a stressor event during this period, efforts to verify that service and whether such period of service was federalized (and therefore qualifying for VA benefits) are imperative. 

VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  Only official service department records can establish if and when an individual was serving on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

In light of the Appellant's submitted evidence in support of his claim, verification of all periods of ACDUTRA or INACDUTRA service, to include whether any service in June 1972 was federalized, should be accomplished on remand.  Moreover, because his Reserve records are potentially pertinent to his claim for service connection, the Appellant's complete records for his Marine Corps Reserve service should be obtained.  See generally, 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Verify all of the Appellant's periods of ACDUTRA and INACDUTRA service with the U.S. Marine Corps Reserves.  Verify the dates and type of service (e.g., active duty, ACDUTRA, INACDUTRA).  For each period, state definitively whether it was federalized service.  If this information is unavailable, all efforts to obtain it should be documented in a memorandum placed in the claims file.

2.  Obtain the Appellant's complete records for his U.S. Marine Corps Reserve service, to include making a request to the National Personnel Records Center (NPRC), the Appellant's Reserve Unit, and/or any other appropriate entity.

All records and/or responses received should be associated with the claims file.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought.  Such verification should be documented for the record and the Appellant should be provided notice of that fact.

3.  After conducting any other development deemed necessary, re-adjudicate the Appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

